        Case: 3:19-cv-00012-jdp Document #: 77 Filed: 08/24/20 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 ROMELLO BOOKER,

                               Plaintiff,
         v.                                                           PRE-TRIAL ORDER

 TIMOTHY NELSON, BILLIE FREDRICK,                                          19-cv-12-jdp
 and NATHAN PRESTON,

                               Defendants.


       The court held a final pretrial conference by telephone on August 21, 2020. Plaintiff

Romello Booker appeared pro se; defendants appeared by counsel, Brandon Flugaur and Samir

Jaber. I reviewed the trial process and gave Booker and defense counsel the opportunity to ask

questions. I also reviewed the draft voir dire, preliminary and post-trial jury instructions, and

special verdict form. The parties had no objections to these drafts.

       Trial will begin with a pretrial conference at 8:30 a.m. on Monday, August 31, with jury

selection to follow at 9:00 a.m. The parties predict that it will take two days to try the case. I

will tell the jury that the trial will likely last two days but that they should be available through

Thursday.

       The rest of this order states the rulings made during the conference.

       Defendants’ motion to amend its witness list by substituting Joe Cichanowicz for Brian

Gustke, Dkt. 71, is granted, as is their motion to allow certain witnesses to testify by

videoconference, Dkt. 73.

       Defendants’ expert witness disclosure, Dkt. 25, is insufficient to support testimony by

Cichanowicz that defendants’ actions complied with their training or followed policies. He may
        Case: 3:19-cv-00012-jdp Document #: 77 Filed: 08/24/20 Page 2 of 2



testify about what the training and policies are, but not about whether defendants’ actions

complied with their training or any DOC or institution policies.

       The parties stipulated that defendants may present an audio recording and transcript

of Ben Oetzman’s interview of Booker.

       Defendants have submitted three motions in limine. Dkt. 65. Defendants’ motion in

limine No. 1 is granted: Booker may not introduce evidence of other legal proceedings involving

defendants, inmate grievances against defendants (except for Booker’s grievances related to this

case), or defendants’ personnel file work history.

       Defendants’ motion in limine No. 2 is granted: Booker may not introduce evidence of

other lawsuits against the Wisconsin Department of Corrections or its current or former

employees.

       Defendants’ motion in limine No. 3 is granted in part: defendants may ask Booker and

Mikal Jones about the number and dates of their felony convictions, but they may not

introduce evidence of the titles of the crimes.

       I addressed two issues regarding the parties’ evidence. First, defendants’ exhibit list

includes incident reports that defendants themselves have created. Defendants may not offer

these reports as evidence, but Booker may use them to impeach defendants. Second, Booker

has not yet submitted a list of exhibits that he intends to offer at trial. He must submit such a

list by August 24, 2020.

       Entered August 24, 2020.

                                             BY THE COURT:

                                             /s/
                                             ________________________________________
                                             JAMES D. PETERSON
                                             District Judge

                                                  2
